Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of May 3,
2011, between Alexza Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to an effective registration statement under the Securities Act of
1933, as amended, the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS
     1.01 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.01:
          “Action” shall have the meaning ascribed to such term in
Section 3.01(o).
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.
          “Board of Directors” means the board of directors of the Company.
          “Business Day” means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
          “Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.01.
          “Closing Date” means the Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) each Purchaser’s obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the
Securities, in each case, have been satisfied or waived, but in no event later
than the third Trading Day following the date hereof.
          “Commission” means the United States Securities and Exchange
Commission.
          “Common Stock” means the common stock of the Company, par value
$0.0001 per share, and any other class of securities into which such securities
may hereafter be reclassified or changed.
          “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 



--------------------------------------------------------------------------------



 



          “Company Counsel” means Cooley llp, with offices located at 380
Interlocken Crescent, Suite 900, Broomfield, CO 80021.
          “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Exempt Issuance” means the issuance of (a) shares of Common Stock,
options or other equity awards to employees, officers, directors or consultants
of the Company pursuant to any equity incentive plan filed as exhibits to the
Company’s SEC Reports, including, but not limited to, the Company’s 2005 Equity
Incentive Plan, 2005 Non-Employee Directors’ Stock Option Plan and 2005 Employee
Stock Purchase Plan, (b) securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, and
(c) securities issued pursuant to acquisitions, licensing or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities. A
Variable Rate Transaction shall not be an Exempt Issuance.
          “GAAP” shall have the meaning ascribed to such term in
Section 3.01(m).
          “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act relating to the
Securities in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) of the Securities Act.
          “Liens” means a lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction other than
restrictions imposed by securities laws.
          “Material Adverse Effect” means: (a) a material adverse effect on the
Company’s ability to perform in any material respect its obligations under any
Transaction Document, or (b) a material adverse change in the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, from that set forth or incorporated by reference
in the Prospectus and Prospectus Supplement; provided, however, that none of the
following, in and of itself or themselves, shall constitute a Material Adverse
Effect: (i) changes in the economy or financial markets generally in the United
States or changes that are the result of acts of war or terrorism, in each case
that do not have a disproportionate effect on the Company or its Subsidiaries;
(ii) changes that are the result of factors generally affecting the industry in
which the Company and its Subsidiaries operate that do not have a
disproportionate effect on the Company or its Subsidiaries; and (iii) a decline
in the price of the Company’s Common Stock on the Trading Market, provided that
the exception in this clause (iii) shall not prevent or otherwise affect a
determination that any change, effect, circumstance or development underlying
such decline has resulted in, or contributed to, a Material Adverse Effect.
          “Material Permits” shall have the meaning ascribed to such term in
Section 3.01(q).

 



--------------------------------------------------------------------------------



 



          “Per Unit Purchase Price” means $1.35, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
          “Prospectus” means the base prospectus filed with the Registration
Statement.
          “Prospectus Supplement” means the supplement to the Prospectus
complying with Rule 424(b) of the Securities Act that is filed with the
Commission and delivered by the Company to each Purchaser before or at the
Closing.
          “Registration Statement” means the effective registration statement on
Form S-3 with the Commission file No. 333-166514 which registers the sale of the
Shares, the Warrants and the Warrant Shares to the Purchasers.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.
          “SEC Reports” shall have the meaning ascribed to such term in
Section 3.01(bb).
          “Securities” means the Shares, the Warrant and the Warrant Shares.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.
          “Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for Shares and Warrants purchased hereunder as specified below
such Purchaser’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars and in immediately
available funds.
          “Subsidiary” means any subsidiary of the Company and shall, where
applicable, also include any direct or indirect subsidiary of the Company formed
or acquired after the date hereof but before the Closing Date.

 



--------------------------------------------------------------------------------



 



          “Trading Day” means a day on which the principal Trading Market for
the Common Stock is open for trading.
          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the Nasdaq Global Market, the Nasdaq Capital Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the NYSE AMEX or the OTC Bulletin Board (or
any successors to any of the foregoing).
          “Transaction Documents” means this Agreement, the Warrants and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
          “Transfer Agent” means Mellon Investor Services, LLC, the current
transfer agent of the Company, with a mailing address of 520 Pike St.
Suite 1220, Seattle, WA 98101 and a facsimile number of (206) 674-3050, and any
successor transfer agent of the Company.
          “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion price, exercise price or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
          “Warrants” means, collectively, the warrants to purchase shares of the
Company’s Common Stock delivered to the Purchasers at the Closing in accordance
with Section 2.02(a) hereof, in the form attached hereto as Exhibit A.
          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.
ARTICLE II.
PURCHASE AND SALE
     2.01 Closing. Upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Purchasers, severally and not
jointly, agree to purchase, up to an aggregate of $16,101,495.90 of Shares and
Warrants. At the Closing, each Purchaser shall deliver to the Company, via wire
transfer, immediately available funds equal to such Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by such Purchaser and
the Company shall deliver to each Purchaser its respective Shares and Warrants,
as determined pursuant to Section 2.02(a), and the Company and each Purchaser
shall deliver the other items set forth in Section 2.02 deliverable at the
Closing. Upon satisfaction of the covenants and conditions set forth in Sections
2.02, 5.01 and 5.02, the Closing shall occur at the offices of Company Counsel
or such other location as the parties shall mutually agree.
     2.02 Deliveries.
          (a) On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

 



--------------------------------------------------------------------------------



 



               (i) this Agreement duly executed by the Company;
               (ii) a legal opinion of Company Counsel, in the form previously
provided to the Purchasers;
               (iii) a copy of the irrevocable instructions to the Transfer
Agent instructing the Transfer Agent to deliver via the Depository Trust
Company’s Deposit/Withdrawal At Custodian system (“DWAC”) that number of Shares
equal to such Purchaser’s Subscription Amount divided by the Per Unit Purchase
Price;
               (iv) a Warrant registered in the name of such Purchaser to
purchase up to a number of shares of the Company’s Common Stock equal to 35% of
such Purchaser’s Shares, with an exercise price of $1.755, subject to adjustment
as provided therein (such Warrant certificate may be delivered within three
Trading Days of the Closing Date); and
               (v) the Prospectus and Prospectus Supplement (which may be
delivered in accordance with Rule 172 under the Securities Act).
          (b) On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
               (i) this Agreement duly executed by such Purchaser; and
               (ii) such Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     3.01 Representations and Warranties of the Company. Except as set forth, or
incorporated by reference, in the Registration Statement, the Prospectus, the
Prospectus Supplement or the Disclosure Schedules, which disclosures in the
Registration Statement, the Prospectus, the Prospectus Supplement and Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
warranty otherwise made herein, the Company hereby makes the following
representations and warranties to each Purchaser:
          (a) The Registration Statement was declared effective as of 4:00 p.m.
Eastern Time on May 20, 2010. The Company satisfies the eligibility requirements
for the use of a registration statement on Form S-3 in connection with the
offering contemplated hereby. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
has been issued by the Commission and no proceedings for that purpose have been
instituted or are threatened by the Commission. Any required filing of the
Prospectus Supplement will be made in the manner and within the time period
required by such Rule 424(b). At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at the
Closing Date, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus and any
amendments or supplements thereto, at the time the Prospectus or any amendment
or supplement thereto was issued and at the Closing Date, conformed and will
conform in all material

 



--------------------------------------------------------------------------------



 



respects to the requirements of the Securities Act and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
          (b) Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Securities or until any earlier date that the Company notified or
notifies the Purchasers, did not, does not and will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement, the Prospectus, or the Prospectus Supplement,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified,
or includes an untrue statement of a material fact or omitted or would omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
          (c) The documents incorporated by reference in the Registration
Statement, Prospectus, or Prospectus Supplement, when they became effective or
were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and none
of such documents contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement, Prospectus, or Prospectus Supplement,
when such documents become effective or are filed with the Commission, as the
case may be, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
          (d) The Company is not an “ineligible issuer” in connection with the
offering pursuant to Rules 164, 405 and 433 under the Securities Act. The
Company will file with the Commission all Issuer Free Writing Prospectuses
(other than a “road show,” as defined in Rule 433(h)(4) of the Securities Act,
if any, in the time and manner required under Rules 163(b)(2) and 433(d) of the
Securities Act.
          (e) The Company has been duly organized and is validly existing as a
corporation in good standing (or the foreign equivalent thereof) under the laws
of its jurisdiction of organization. The Company is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which its ownership or lease of property or the conduct of its business
requires such qualification and has all power and authority (corporate or other)
necessary to own or hold its properties and to conduct the business in which it
is engaged, except where the failure to so qualify or have such power or
authority would not have a Material Adverse Effect.
          (f) The Company has the full right, power and authority to enter into
this Agreement, and dated as of the date hereof by and between the Company and
the Purchasers, and to perform and to discharge its obligations hereunder and
thereunder; this Agreement has been duly authorized, executed and delivered by
the Company; the Warrants, when executed and delivered pursuant to the terms of
this Agreement, will be duly authorized, executed and delivered by the Company
and the Agreement constitutes, and the Warrant, when executed and delivered,
will constitute a valid and binding obligation of the Company enforceable in
accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, and (ii) as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public

 



--------------------------------------------------------------------------------



 



policy underlying such laws.
          (g) The Common Stock to be issued and sold by the Company to the
Purchaser hereunder has been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and nonassessable free and clear of all Liens any preemptive
or similar rights and will conform to the description thereof contained in the
Registration Statement, Prospectus and Prospectus Supplement. The Warrants have
been duly authorized, and when executed and delivered by the Company, will
constitute valid and binding obligation of the Company enforceable in accordance
with their terms, except (i) as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally, and (ii) as enforceability
may be subject to general principles of equity and except as rights to indemnity
and contribution may be limited by state or federal securities laws or public
policy underlying such laws. The Warrant Shares have been duly authorized and
reserved for issuance pursuant to the terms of the Warrants, and when issued by
the Company upon valid exercise of the Warrants and payment of the exercise
price, will be duly and validly issued, fully paid and nonassessable, free and
clear of all Liens and free of any preemptive or similar rights and will conform
to the description thereof contained in the Registration Statement, Prospectus
and Prospectus Supplement.
          (h) The Company has an authorized capitalization as set forth in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2010, and
all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable, have been
issued in compliance with federal and state securities laws, and conform to the
description thereof contained in the Registration Statement, Prospectus and
Prospectus Supplement. As of May 2, 2011, there were 60,184,774 shares of Common
Stock issued and outstanding and no shares of Preferred Stock, par value $0.0001
per share, of the Company issued and outstanding and 21,019,793 shares of Common
Stock were issuable upon the exercise, conversion or settlement of all options,
warrants, convertible securities and restricted stock units outstanding as of
such date. Since such date, the Company has not issued any securities, other
than Common Stock issued pursuant to the exercise of stock options previously
outstanding under the Company’s stock option and equity incentive plans, Common
Stock issued pursuant to the exercise of warrants and other rights to purchase
or exchange any securities for shares of Common Stock previously outstanding or
the issuance of Common Stock in accordance with the settlement of previously
outstanding restricted stock units or the issuance of Common Stock pursuant to
the Company’s employee stock purchase program. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with U.S. federal and state securities laws. None of
the outstanding shares of Common Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding shares of capital stock, options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any Subsidiary other than those described above or
accurately described in the Registration Statement, Prospectus and Prospectus
Supplement. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
as described in the Registration Statement, Prospectus and Prospectus
Supplement, accurately and fairly present the information required to be shown
therein with respect to such plans, arrangements, options and rights. The issue
and sale of the Securities will not, immediately or with the passage of time,
obligate the Company to issue shares of Common Stock or other securities to any
person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities.
          (i) None of the Subsidiaries of the Company has any operations,
employees or owns any property nor do any of the Subsidiaries conduct any
business.

 



--------------------------------------------------------------------------------



 



          (j) The execution, delivery and performance of this Agreement and the
Warrants by the Company, the issue and sale of the Securities by the Company and
the consummation of the transactions contemplated hereby, and the issuance of
the Warrant Shares upon due exercise of the Warrant in accordance with their
terms, will not (with or without notice or lapse of time or both) conflict with
or result in a breach or violation of any of the terms or provisions of,
constitute a default or Debt Repayment Triggering Event (as defined below)
under, give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any Lien upon any property or assets of
the Company pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, nor will such actions result in any violation of the provisions of the
charter or by-laws (or analogous governing instruments, as applicable) of the
Company or any law, statute, rule, regulation, judgment, order or decree of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of their properties or assets. A “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company.
          (k) Except for the registration of the Securities under the Securities
Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state or
foreign securities laws and the rules and regulations of The NASDAQ Stock Market
LLC (“Nasdaq”) in connection with the offering and sale of the Securities by the
Company, no consent, approval, authorization or order of, or filing,
qualification or registration with, any court or governmental agency or body,
foreign or domestic, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement, and the Warrants by the Company, the offer or sale of the
Securities or the consummation by the Company of the transactions contemplated
hereby, or in connection with the issuance of the Warrant Shares upon due
exercise of the Warrants in accordance with its terms.
          (l) Ernst & Young LLP, who have audited the Company’s consolidated
balance sheets as of December 31, 2010 and 2009 and the consolidated statements
of operations, stockholders’ equity, and cash flows for each of the three years
in the period ended December 31, 2010, and for the period from December 19, 2000
(inception) to December 31, 2010 and the Company’s internal control over
financial reporting, is an independent registered public accounting firm as
required by the Securities Act and the Public Company Accounting Oversight Board
(United States) (the “PCAOB”). Except as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, Ernst & Young LLP
have not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).
          (m) The financial statements, together with the related notes,
included or incorporated by reference in the Registration Statement, Prospectus
or the Prospectus Supplement fairly present, in all material respects, the
financial position and the results of operations and changes in financial
position of the Company and its consolidated subsidiaries and other consolidated
entities at the respective dates or for the respective periods therein
specified. Such statements and related notes have been prepared in accordance
with the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods. The financial statements,
together with the related notes, included or incorporated by reference in the
Registration Statement, Prospectus or the Prospectus Supplement comply in all
material respects with the Securities Act and the Exchange Act and the rules and
regulations under the Exchange Act. No other financial statements or supporting
schedules or exhibits are required by

 



--------------------------------------------------------------------------------



 



the Securities Act to be described, or included or incorporated by reference in
the Registration Statement, Prospectus or the Prospectus Supplement. There is no
pro forma or as adjusted financial information which is required to be included
in the Registration Statement, Prospectus or the Prospectus Supplement or a
document incorporated by reference therein in accordance with the Securities Act
which has not been included or incorporated as so required. The pro forma and
pro forma as adjusted financial information and the related notes included or
incorporated by reference in the Registration Statement, Prospectus and
Prospectus Supplement have been properly compiled and prepared in accordance
with the applicable requirements of the Securities Act and present fairly the
information shown therein, and the assumptions used in the preparation thereof
are reasonable and the adjustments used therein are appropriate to give effect
to the transactions and circumstances referred to therein.
          (n) The Company has not sustained, since the date of the latest
audited financial statements included or incorporated by reference in the
Registration Statement, Prospectus and Prospectus Supplement, any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree; and, since such date, with respect to
clauses (i), (iii), (iv) and (v) of this paragraph (q), otherwise than as set
forth or contemplated in the Registration Statement, Prospectus and Prospectus
Supplement (i) the Company has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions,
other than in the ordinary course of business and required to be reflected in
the Company’s consolidated financial statements pursuant to GAAP or as required
to be disclosed in filings made by the Company with the Commission, (ii) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; (iii) there has not been any change in
the capital stock of the Company (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of options or warrants or in accordance with the settlement of
restricted stock awards or restricted stock units previously outstanding under
the Company’s existing stock awards plans, or any new grants thereof in the
ordinary course of business, or the issuance of shares under the Company’s
employee stock purchase plan), (iv) there has not been any material change in
the Company’s long-term or short-term debt required to be reflected in the
Company’s consolidated financial statements pursuant to GAAP or required to be
disclosed in filings made by the Company with the Commission, and (v) there has
not been an occurrence that has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          (o) There is no Action (as defined below) to which the Company or any
Subsidiary is a party or of which any property or assets of the Company or any
Subsidiary is the subject which is required to be described in the Registration
Statement, Prospectus and Prospectus Supplement or a document incorporated by
reference therein and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company or any Subsidiary, could have
a Material Adverse Effect or prevent the consummation of the transactions
contemplated hereby. “Action” means any action, claim, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the knowledge of the Company, threatened, against
the Company or any Subsidiary of the Company or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign).
          (p) Neither the Company nor any Subsidiary is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) violation in any respect of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets may be subject except, in the case of clauses (ii) and
(iii) of this paragraph (p), for any violations or defaults

 



--------------------------------------------------------------------------------



 



that, singularly or in the aggregate, would not have a Material Adverse Effect.
          (q) The Company has applied for and is pursuing in due course, all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of its properties or the conduct of its business as described in the
Registration Statement, Prospectus and Prospectus Supplement (collectively, the
“Material Permits”) except where any failures to possess, apply for, pursue or
make the same, singularly or in the aggregate, would not have a Material Adverse
Effect. The Company is in compliance with all such issued Material Permits; all
such issued Material Permits are valid and in full force and effect and, as to
pending applications therefor, are not based on any misrepresentation or
omission of any material fact, except where the validity, misrepresentation,
omission, or failure to be in full force and effect would not, singularly or in
the aggregate, have a Material Adverse Effect. All such issued Material Permits
are, and if issued on pending applications are expected to be, free and clear of
any restriction or condition that are in addition to, or materially different
from those normally applicable to similar licenses, certificates, authorizations
and permits. The Company has not received notification of any revocation or
modification (or proceedings related thereto) of any such Material Permit and
the Company has no reason to believe that any such issued Material Permit will
not be renewed or, as to any pending application for a Material Permit, that
such Permit will not be issued. The Company is in compliance with any
post-issuance requirements of such issued Material Permits and, as to pending
applications thereof, expect to be able to comply (or ensure that third parties
acting for the Company comply) with any such requirements including, without
limitation, any such requirements set forth in applicable sections of 21 C.F.R.
Parts 211 and 820 as to quality controls and Good Manufacturing Practices, or,
alternatively, the Company has determined that such compliance is not required
by applicable law.
          (r) Neither the Company nor any of its Subsidiaries is or, after
giving effect to the offering of the Securities and the application of the
proceeds thereof as described in the Registration Statement, Prospectus and
Prospectus Supplement, will become an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder.
          (s) Neither the Company, its Subsidiaries nor, to the knowledge of the
Company, any of the Company’s or its Subsidiaries’ officers, directors or
affiliates has taken or will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which caused or resulted in, or which could in the future reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.
          (t) To the knowledge of the Company, the Company owns or possess the
right to use all patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions,
software, databases, know-how, Internet domain names, trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on its business as currently conducted and as
proposed to be conducted as described in the Registration Statement, Prospectus
and Prospectus Supplement, and the Company is not aware of any claim to the
contrary or any challenge by any other person to the rights of the Company with
respect to the foregoing except for those that could not reasonably be expected
to have a Material Adverse Effect. The Intellectual Property licenses described
in the Registration Statement, Prospectus and Prospectus Supplement are valid,
binding upon, and enforceable by or against the parties thereto in accordance to
its terms. The Company has complied in all material respects with, and is not in
breach nor has received any asserted or threatened claim of breach of, any such
Intellectual Property license, and the Company has no knowledge of any breach or
anticipated breach by any other person to any such Intellectual Property
license. To the knowledge of the Company,

 



--------------------------------------------------------------------------------



 



the Company’s business as now conducted and as proposed to be conducted as
described in the Registration Statement, Prospectus and Prospectus Supplement do
not infringe or conflict with any patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses or other Intellectual Property or
franchise right of any person. No claim has been made against the Company or any
of its Subsidiaries alleging the infringement by the Company or any of its
Subsidiaries of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any person. The Company has taken all reasonable steps to protect, maintain
and safeguard its rights in all material Intellectual Property, including the
execution of appropriate nondisclosure and confidentiality agreements. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other person in respect of, the Company’s
right to own, use, or hold for use any of the Intellectual Property as owned,
used or held for use in the conduct of the business as currently conducted. With
respect to the use of the software in the Company’s’ business as it is currently
conducted, the Company has not experienced any material defects in such software
including any material error or omission in the processing of any transactions
other than defects which have been corrected, and to the knowledge of the
Company, no such software contains any device or feature designed to disrupt,
disable, or otherwise impair the functioning of any software or, if owned by the
Company, is subject to the terms of any “open source” or other similar license
that provides for the source code of the software to be publicly distributed or
dedicated to the public. The Company has at all times complied in all material
respects with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company in the conduct of the Company’s business. No claims have been
asserted or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries alleging a violation of any person’s privacy or personal
information or data rights and the consummation of the transactions contemplated
hereby will not breach or otherwise cause any violation of any law related to
privacy, data protection, or the collection and use of personal information
collected, used, or held for use by the Company or any of its Subsidiaries in
the conduct of the Company’s their respective businesses. The Company takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse.
          (u) The Company has good and marketable title in fee simple to, or
have valid rights to lease or otherwise use, all items of real or personal
property which are material to the business of the Company taken as a whole, in
each case free and clear of all Liens that do not, singularly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company; and
all of the real property leases and subleases material to the business of the
Company, considered as one enterprise, and under which the Company holds
properties described in the Registration Statement, Prospectus and Prospectus
Supplement, are in full force and effect, and the Company has not received any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company under any of the real property leases or
subleases mentioned above, or affecting or questioning the rights of the Company
to the continued possession of the leased or subleased premises under any such
lease or sublease.
          (v) No labor disturbance by the employees of the Company exists or, to
the best of the Company’s knowledge, is imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers, customers or contractors, that could
reasonably be expected, singularly or in the aggregate, to have a Material
Adverse Effect. The Company is not aware that any key employee or significant
group of employees of the Company plans to terminate employment with the
Company. No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and, to the knowledge of the Company, the
continued employment of each such executive officer does not subject the Company
to any liability

 



--------------------------------------------------------------------------------



 



with respect to any of the foregoing matters. The Company is in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance has not had and
could not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.
          (w) No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company which could reasonably
be expected to have, singularly or in the aggregate, a Material Adverse Effect.
Each employee benefit plan of the Company is in compliance in all material
respects with applicable law, including ERISA and the Code. The Company has not
incurred and could not reasonably be expected to incur liability under Title IV
of ERISA with respect to the termination of, or withdrawal from, any pension
plan (as defined in ERISA). Each pension plan for which the Company would have
any liability that is intended to be qualified under Section 401(a) of the Code
is so qualified, and nothing has occurred, whether by action or by failure to
act, which could reasonably be expected to cause, singularly or in the
aggregate, the loss of such qualification.
          (x) The Company and its Subsidiaries are in compliance with all
foreign, federal, state and local rules, laws and regulations relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of health and safety or the environment which are applicable to
their businesses (“Environmental Laws”), except where the failure to comply
would not, singularly or in the aggregate, have a Material Adverse Effect. There
has been no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company or any of its
Subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its Subsidiaries is or may otherwise be liable)
upon any of the property now or previously owned or leased by the Company or any
of its Subsidiaries, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Effect. In the
ordinary course of business, the Company and its Subsidiaries conduct periodic
reviews of the effect of Environmental Laws on their business and assets, in the
course of which they identify and evaluate associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or
Material Permits issued thereunder, any related constraints on operating
activities and any potential liabilities to third parties). On the basis of such
reviews, the Company and its Subsidiaries have reasonably concluded that such
associated costs and liabilities would not have, singularly or in the aggregate,
a Material Adverse Effect.
          (y) The Company and each of its Subsidiaries, (i) has timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) has paid all federal,

 



--------------------------------------------------------------------------------



 



state, local and foreign taxes, assessments, governmental or other charges due
and payable for which it is liable, including, without limitation, all sales and
use taxes and all taxes which the Company or any of its Subsidiaries is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of its knowledge, proposed against any of them, except
those, in each of the cases described in clauses (i), (ii) and (iii) of this
paragraph (y), that would not, singularly or in the aggregate, have a Material
Adverse Effect or are in good faith disputed and for which adequate reserves
have been established on the Company’s balance sheet in accordance with GAAP.
The Company and its Subsidiaries, each has not engaged in any transaction which
is a corporate tax shelter or which could reasonably be characterized as such by
the Internal Revenue Service or any other taxing authority. The accruals and
reserves on the books and records of the Company and its Subsidiaries in respect
of tax liabilities for any taxable period not yet finally determined are
adequate to meet any assessments and related liabilities for any such period,
and since December 31, 2010, the Company and its Subsidiaries each has not
incurred any liability for taxes other than in the ordinary course. The term
“taxes” mean all federal, state, local, foreign, and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments, or charges of any kind whatever,
together with any interest and any penalties, additions to tax, or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements, and other documents required to be filed in
respect to taxes.
          (z) The Company carries, or is covered by, insurance provided by
recognized, financially sound and reputable institutions with policies in such
amounts and covering such risks as is reasonably believed by the Company to be
adequate for the conduct of its business and the value of its properties and as
is customary for companies engaged in similar businesses in similar industries.
The Company has no reason to believe that it will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Effect. The Company has not been denied any insurance
coverage that they have sought or for which they have applied.
          (aa) The Company maintains a system of internal accounting and other
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as described in the Registration
Statement, Prospectus and Prospectus Supplement, since the end of the Company’s
most recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.
          (bb) All agreements and other documents that were required to be filed
as exhibits to all reports required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2007 (collectively, the “SEC Reports”) under
Item 601 of

 



--------------------------------------------------------------------------------



 



Regulation S-K to which the Company is a party, have been filed by the Company
as exhibits to the SEC Reports. All agreements referenced in the foregoing
sentence pursuant to which the Company, on the one hand, or any third party, on
the other hand, have continuing rights or obligations as of the date of this
Agreement (“Material Agreements”) are valid and enforceable against the Company,
and to the knowledge of the Company, against the other parties thereto, in
accordance with their respective terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
(ii) as enforceability may be subject to general principles of equity and except
as rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. The Company is not in
breach of or default under any of the Material Agreements, and to the knowledge
of the Company, no other party to a Material Agreement is in breach of or
default under such Material Agreement. The Company has not received a notice of
termination nor is the Company otherwise aware of any threats to terminate any
of the Material Agreements. Neither the Company, its Subsidiaries nor, to its
knowledge, any other party is in violation, breach or default of any Material
Agreement that is reasonably likely to result in a Material Adverse Effect.
          (cc) No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, stockholders (or analogous
interest holders), customers or suppliers of the Company or any of their
affiliates on the other hand, which is required to be described in the
Registration Statement, Prospectus and Prospectus Supplement or a document
incorporated by reference therein and which is not so described.
          (dd) No person or entity has the right to require registration of
shares of Common Stock or other securities of the Company because of the filing
or effectiveness of the Registration Statement or the issuance and sale of the
Securities pursuant hereto, except for persons and entities who have expressly
waived such right in writing or who have been given timely and proper written
notice and have failed to exercise such right within the time or times required
under the terms and conditions of such right. Except as described in the
Registration Statement, Prospectus and Prospectus Supplement, there are no
persons with registration rights or similar rights to have any securities
registered by the Company under the Securities Act.
          (ee) The Company does not own any “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of the sale of the
Securities will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which could reasonably be expected to cause
any of the Securities to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.
          (ff) Neither the Company nor any Subsidiary is a party to any
contract, agreement or understanding with any person that would give rise to a
valid claim against the Company or the Purchasers for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities or any transaction contemplated by this Agreement, the Registration
Statement, Prospectus and Prospectus Supplement.
          (gg) No forward-looking statement (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) contained in the
Registration Statement, Prospectus and Prospectus Supplement has been made or
reaffirmed by the Company without a reasonable basis or has been disclosed by
the Company other than in good faith.
          (hh) The Company is subject to and in compliance in all material
respects with the reporting

 



--------------------------------------------------------------------------------



 



requirements of Section 13 or Section 15(d) of the Exchange Act. The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act and is listed
on The Nasdaq Global Market (the “NGM”), and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NGM, nor has the Company received any notification that the
Commission or Financial Industry Regulatory Authority (“FINRA”) is contemplating
terminating such registration or listing. No consent, approval, authorization or
order of, or filing, notification or registration with, the NGM is required for
the listing and trading of the Common Stock on the NGM that will not have been
obtained or filed as of the Closing.
          (ii) The Company is in compliance with all applicable provisions of
the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder or implementing the provisions thereof that are in effect as of the
date of this Agreement.
          (jj) The Company is in compliance with all applicable corporate
governance requirements set forth in the Nasdaq Stock Market Rules that are in
effect as of the date of this Agreement.
          (kk) Neither the Company nor any Subsidiary nor, to the knowledge of
the Company, any employee or agent of the Company or any Subsidiary, has made
any contribution or other payment to any official of, or candidate for, any
federal, state, local or foreign office in violation of any applicable law
(including the Foreign Corrupt Practices Act of 1977, as amended) or of the
character required to be disclosed in the Registration Statement, Prospectus and
Prospectus Supplement or a document incorporated by reference therein.
          (ll) There are no transactions, arrangements or other relationships
between and/or among the Company, any of its affiliates (as such term is defined
in Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s
liquidity or the availability of or requirements for their capital resources
required to be described in the Registration Statement, Prospectus and
Prospectus Supplement or a document incorporated by reference therein which have
not been described as required.
          (mm) There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company or any of its Subsidiaries to or for the benefit of
any of the officers or directors of the Company, any of its Subsidiaries or any
of their respective family members, except as disclosed in the Registration
Statement, Prospectus and Prospectus Supplement.
          (nn) The statistical and market related data included in the
Registration Statement, Prospectus and Prospectus Supplement are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.
          (oo) The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiaries with respect to the Money
Laundering Laws is pending, or to the knowledge of the Company, threatened.
          (pp) Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any

 



--------------------------------------------------------------------------------



 



director, officer, agent, employee or affiliate of the Company or any of its
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the transaction
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
          (qq) The clinical trials conducted by or on behalf of the Company that
are described in the SEC Reports or the results of which are referred to in the
documents relating to this Agreement and the purchase of the Securities, are the
only clinical trials currently being conducted by or on behalf of the Company.
Nothing has come to the attention of the Company that has caused the Company to
believe that such studies and tests were and, if still pending, are being,
conducted not in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and applicable local,
state and federal laws, rules, regulations and guidances, including, but not
limited to, the principles of Good Clinical Practice, the Federal Food, Drug and
Cosmetic Act and implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and
312, and the Company has made all reports, filings and notifications to
authorities (“Governmental Authorities”) required thereunder, including, but not
limited to, adverse events (whether or not statistically significant) and other
reports required by 21 C.F.R. § 312.32. In such reports, the Company have
accurately described in all material respects the experimental protocols,
procedures and controls used in conducting such clinical trials as well as
clinical results, adverse events and data analyses obtained therefrom. The
descriptions of the results of such studies, tests and trials (including adverse
events) contained in the SEC Reports, if any, are not inconsistent with the
description made to Governmental Authorities of such results in any material
respects. Except as described in the SEC Reports, no results of any other
studies or tests have come to the attention of the Company that have caused the
Company to believe that such results call into question the results described in
the SEC Reports of the clinical trials. The Company has not received any notices
or correspondence from the United States Food and Drug Administration (“FDA”) or
any other governmental agency requiring the termination, suspension or
modification of any clinical trials currently conducted by, or on behalf of, the
Company or in which the Company has participated that are described in the SEC
Reports, if any, or the results of which are referred to in the SEC Reports.
Nothing has come to the attention of the Company that has caused the Company to
believe that the clinical trials previously conducted by or on behalf of the
Company while conducted by or on behalf of the Company, were not conducted in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards; the descriptions of the results of
such studies, tests and trials contained in the SEC Reports, if any, are
consistent with such results.
          (rr) The Company and its Board of Directors have taken all necessary
action, if any, to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation or the laws of the State of Delaware that is or could become
applicable to any of the Purchasers as of result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation, as a result of the Company’s issuance
of the Securities and the Purchasers’ ownership of the Common Stock and
Warrants; provided, however, that, notwithstanding the foregoing, the Company
and its Board of Directors have not taken any action to preclude any Purchaser
from becoming an “interested stockholder” (as defined in Section 203 of the
General Corporation Law of the State of Delaware) as a result of acquisition of
the Securities.
          (ss) Based on the Company’s reasonable expectations as to the
financial condition of the Company as of the Closing Date (and assuming the
Closing shall have occurred), as of the date of this Agreement (i) the Company’s
fair saleable value of its assets exceeds the amount that will be required to be
paid or in respect of the Company’s existing debts and other liabilities
(including known contingent

 



--------------------------------------------------------------------------------



 



liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive at the Closing, were it to liquidate
all of its assets, after taking into account all anticipated uses of the cash,
would be sufficient to pay all amounts on or in respect of its debt when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).
          (tt) No approval of the stockholders of the Company under the rules
and regulations of Nasdaq (including Rule 5635 of the Nasdaq Stock Market Rules)
is required for the Company to issue and deliver to the Purchasers the
Securities. Any certificate signed by or on behalf of the Company and delivered
to the Purchasers or to counsel for the Purchasers shall be deemed to be a
representation and warranty by the Company to the Purchasers as to the matters
covered thereby.
          (uu) The Company has not sold or issued any securities that would be
integrated with the offering of the Securities contemplated by this Agreement
pursuant to the Securities Act. None of the Company, any of its affiliates, and
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
affiliates and any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would cause the offering of the
Securities to be integrated with other offerings for purposes of any such
applicable stockholder approval provisions.
          (vv) The Company acknowledges and agrees that each Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby and thereby and that no
Purchaser is (i) an officer or director of the Company, (ii) to the knowledge of
the Company, an Affiliate of the Company or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock.
The Company further acknowledges that no Purchaser is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.
          (ww) Anything in this Agreement or elsewhere herein to the contrary
notwithstanding, it is understood and acknowledged by the Company that:
(i) except pursuant to a non-disclosure agreement between the Company and any
Purchaser, if applicable, the Purchaser has not been asked by the Company to
agree, nor has the Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Shares for any specified term;
(ii) past or future open market or other transactions by the Purchaser,
specifically including, without limitation, short sales or “derivative”
transactions, before or after the Closing, may negatively impact the market
price of the Company’s publicly-traded securities; and (iii) the Purchasers
shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that, except pursuant to a non-disclosure agreement
between the Company and any Purchaser, if applicable, (y) the Purchasers may
engage in hedging activities at various times during the period that the Shares
are outstanding, and (z) such hedging activities (if any) could reduce the value
of the existing stockholders’ equity interests in the Company at and after the
time that the hedging activities are being conducted. The Company

 



--------------------------------------------------------------------------------



 



acknowledges that such aforementioned hedging activities do not constitute a
breach of any of this Agreement or the Warrants.
     3.02 Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
          (a) The Purchaser is either an individual or an entity duly organized,
validly existing and in good standing (where such concept is recognized) under
the laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of the
Purchaser. Each Transaction Document to which it is a party has been duly
executed by or on behalf of the Purchaser, and when delivered by the Purchaser
in accordance with the terms hereof, assuming due authorization, execution and
delivery by the Company thereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
          (b) Other than consummating the transactions contemplated hereunder,
the Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or sales, including short sales, of the securities of the Company during the
period commencing as of the time that the Purchaser first became aware of the
transactions contemplated hereunder and ending immediately following the
issuance of the press release described in Section 4.02 below, unless otherwise
set forth in a non-disclosure agreement between the Company and such Purchaser.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase Shares covered
by this Agreement. Other than to other Persons party to this Agreement and to
representatives of the Purchaser, the Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.
          (c) The Purchaser represents that it has received or can obtain on the
Commission’s EDGAR filing system at www.sec.gov the Prospectus and the
Prospectus Supplement, which are parts of the Registration Statement.

 



--------------------------------------------------------------------------------



 



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
     4.01 Warrant Shares. If all or any portion of a Warrant is exercised at a
time when there is an effective registration statement to cover the issuance or
resale of the Warrant Shares or if the Warrant is exercised via cashless
exercise more than six months after the date of issuance of the Warrant (or one
year in the event there is not adequate current public information available
with respect to the Company as required by subsection (c) of Rule 144) and the
holder is not and has not been an Affiliate of the Company within the 90 days
prior to the date of exercise of the Warrant, the Warrant Shares issued pursuant
to any such exercise shall be issued free of all legends. If at any time
following the date hereof the Registration Statement (or any subsequent
registration statement registering the sale or resale of the Warrant Shares) is
not effective or is not otherwise available for the sale or resale of the
Warrant Shares, the Company shall immediately notify the holders of the Warrants
in writing that such registration statement is not then effective and thereafter
shall promptly notify such holders when the registration statement is effective
again and available for the sale or resale of the Warrant Shares (it being
understood and agreed that the foregoing shall not limit the ability of the
Company to issue, or any Purchaser to sell, any of the Warrant Shares in
compliance with applicable federal and state securities laws). The Company shall
use best efforts to keep a registration statement effective until the earliest
of (i) the time that the Warrants have expired and (ii) the exercise in full of
all Warrants.
     4.02 Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30
a.m. (New York City time) on May 3, 2011, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) by the end of
the first Trading Day immediately following the date hereof, file a Current
Report on Form 8-K, which shall include the Transaction Documents as exhibits
thereto. From and after the issuance of such press release, the Company
represents to the Purchasers that it shall have publicly disclosed all material,
non-public information delivered to any of the Purchasers by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents, unless such information is covered by a non-disclosure agreement
between the Company and such Purchaser, in which case such information will be
disclosed in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2011. The Company and each Purchaser shall consult with each
other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the other parties to the transactions contemplated hereby
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (a) as
required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).
     4.03 Furnishing of Information. Until the earliest of the time that (i) no
Purchaser is the holder of Warrants or (ii) expiration of the Warrants or
(iii) all Warrant Shares having been issued, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act. As long as any Purchaser owns
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities, including without limitation, under Rule 144.
The Company further covenants that it will take such further action as any

 



--------------------------------------------------------------------------------



 



holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act, including without limitation, within the requirements of the
exemption provided by Rule 144.
     4.04 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any material
non-public information without the prior identification thereof and the express
prior written consent of a Purchaser. The Company understands and confirms that
each Purchaser shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.
     4.05 Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder as set forth in the Prospectus Supplement.
     4.06 Reservation of Common Stock. As of the date hereof, the Company has
reserved, and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and the Warrant Shares pursuant to the exercise of the Warrants.
     4.07 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the Trading Market on which it is currently listed, and the Company shall
promptly apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing or quotation of all of the Shares
and Warrant Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Shares and Warrant Shares, and
will take such other action as is reasonably necessary to cause all of the
Shares and Warrant Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company will then take all action reasonably necessary
to continue the listing of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such Trading Market.
     4.08 Subsequent Equity Sales and Current Financing Agreements. From the
date hereof until 90 days after the Closing Date, neither the Company nor any
Subsidiary shall issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents; provided, however, the immediately preceding clause in this
Section 4.08 shall not apply in respect of an Exempt Issuance. Until the earlier
of (i) 30 days following the date on which the Company receives from the FDA
written approval of the new drug application to market AZ-004 (Staccato
loxapine) or (ii) June 30, 2012, neither the Company nor any Subsidiary shall
enter into any Variable Rate Transactions, issue any Common Stock or Common
Stock Equivalents pursuant to the Azimuth equity line of credit entered into on
May 26, 2010 by and between the Company and Azimuth Opportunity Ltd or any other
facilities or agreements currently in place that permit the Company to issue
Common Stock or Common Stock Equivalents or enter into, participate in, utilize,
draw-down on any other similar agreements or facilities that permit the Company
to issue equity or debt securities from time to time, or enter into, utilize or
draw-down on any mortgages, indentures, borrowings, financings or credit
facilities, other than Exempt Issuances or offerings subject to the rights
contained in Section 4.09 hereof, for consideration.
     4.09 Participation Right in Subsequent Issuances.
          (a) Subject to the terms and conditions of this Section 4.09, until
the earlier of (i) the date on which the Company receives from the FDA written
approval of the new drug application to market AZ-004 (Staccato loxapine) or
(ii) June 30, 2012, the Company shall not issue (an “Issuance”) any securities,

 



--------------------------------------------------------------------------------



 



including additional shares of Company Common Stock, Common Stock Equivalents or
other equity or debt securities, or any other mortgages, indentures, borrowings,
financings or credit facilities (the “Offered Securities”) to any Person (other
than an Exempt Issuance or any Issuance in the form of a distribution, pro rata,
to all holders of Company Common Stock for no consideration), unless, prior to
such Issuance, the Company notifies each Purchaser in writing of the proposed
Issuance and grants to each Purchaser or, at such Purchaser’s election, one of
its Affiliates (x) the right to subscribe for and purchase or lend funds, as the
case may be, at the same price and upon the same terms and conditions
(including, in the event such securities are issued as a unit together with
other securities, the purchase of such other securities) as the proposed
Issuance (such right, an “Election Right”), up to an amount of Offered
Securities calculated by multiplying the aggregate amount of Offered Securities
by a fraction, the numerator of which equals the Subscription Amount paid by
such Purchaser hereunder and the denominator of which equals the aggregate
Subscription Amount paid by all Purchasers hereunder and (y) if all the
Purchasers do not exercise their Election Rights in full, the right of each
Purchaser that exercised its Election Right in full (each, a “Fully Exercising
Purchaser”) to elect to purchase, at the price and on the terms specified in the
Issuance Notice and subject to proration as provided below, up to a portion of
such Offered Securities that are not sold pursuant to clause (x) (such number of
Offered Securities being the “Remaining Offered Securities”) (such right, an
“Over-Election Right”) determined as provided in Section 4.09(b), in each case,
as long as the Company’s giving the Purchasers such opportunity to participate
in such Issuance does not result in the violation of any applicable law or
regulation or rule of any applicable Trading Market, provided, however, such
exception shall not be construed to exclude the Purchasers from any such
proposed Issuance based upon the fact the transactions contemplated hereby are
conducted pursuant to the Registration Statement.
          (b) The Company shall give notice of any proposed Issuance (the
“Issuance Notice”) to each Purchaser at least fourteen (14) calendar days in
advance of such issuance, stating the Company’s bona fide intention to make such
Issuance and the details thereof, including a good faith summary of the proposed
details thereof, including the expected price and terms, if any, upon which it
is offering such Offered Securities and the estimated number of Offered
Securities that each Purchaser may elect to purchase under its Election Right.
Within seven calendar (7) days after the receipt of the Issuance Notice, each
Purchaser shall notify the Company in writing of the number of Offered
Securities it will be willing to purchase under its Election Right (an “Election
Right Notice”) and, if it is a Fully Exercising Purchaser, the maximum number of
Remaining Offered Securities, if any, it will be willing to purchase under its
Over-Election Right. If each Fully Exercising Purchaser elects to purchase a
number of Remaining Offered Securities that equals or exceeds the aggregate
number of Remaining Offered Securities multiplied by a fraction, the numerator
of which equals the Subscription Amount paid by each Fully Exercising Purchaser
hereunder and the denominator of which equals the aggregate Subscription Amount
paid by all Fully Exercising Purchasers hereunder (for each such Fully
Exercising Purchaser, its “Allocable Portion”), each Fully Exercising Purchasers
shall purchase their Allocable Portion of the Remaining Offered Securities. Any
Fully Exercising Purchaser that elects to purchase a number of Remaining Offered
Securities that is less than its Allocable Portion shall purchase the number of
Remaining Offered Securities set forth in its Election Right Notice and any
Remaining Offered Securities shall be allocated on a pro rata basis among those
Fully Exercising Purchasers, if any, who have elected to purchase a number of
Remaining Offered Securities in excess of their Allocable Portion, up to the
maximum number of Remaining Offered Securities set forth in their respective
Election Right Notices. The Company shall give the Purchasers written notice
within three (3) days following the Company’s receipt of the Election Right
Notices regarding the number of Offered Securities that each Purchaser is
permitted to Purchase pursuant to this Section 4.09.
          (c) Any Offered Securities that are offered for purchase to, but not
purchased by, Purchasers pursuant to the preceding clauses (a) and (b) of this
Section may be issued and sold by the Company in accordance with its original
Issuance Notice.

 



--------------------------------------------------------------------------------



 



     4.10 Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
     4.11 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
     4.12 Indemnification of Purchasers. Subject to the provisions of this
Section 4.12, the Company will indemnify, defend and hold harmless each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements (except as otherwise
provided in this Section 4.12), court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any Person
with respect to any of the transactions contemplated by the Transaction
Documents (unless in the case of this clause (b) such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence or willful misconduct (collectively, the “Carve-Outs”)).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall,
to the extent legally permissible, promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable written opinion of counsel to the Purchaser which is furnished to the
Company, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written

 



--------------------------------------------------------------------------------



 



consent, which shall not be unreasonably withheld, conditioned or delayed; or
(z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The Company will
have the exclusive right to settle any claim or proceeding provided that the
Company will not settle any such claim, action or proceeding without the prior
written consent of the Purchaser Party, which shall not be unreasonably withheld
or delayed; provided that such consent shall not be required if the settlement
includes a full and unconditional release of the Purchase Party from all
liability arising or that may arise out of such claim or proceeding and does not
include a statement as to or an admission or fault, culpability or a failure to
act by or on behalf of any Purchaser Party. To the extent that any payment made
to a Purchaser Party is determined in a final, non-appealable judgment to have
been improper by reason of the underlying action being based on conduct or
circumstances set forth in the definition of the Carve-Outs, such Purchaser
Party will promptly pay the Company such amount.
ARTICLE V.
CLOSING CONDITIONS
     5.01 Conditions to Purchasers’ Obligations. The respective obligations of
the Purchasers hereunder are subject to the accuracy, when made and on the
Closing Date, of the representations and warranties on the part of the Company
contained herein, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder, the delivery by the Company of the items
set forth in Section 2.02(a) of this Agreement and to each of the following
additional terms and conditions:
          (a) No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Prospectus or the Prospectus Supplement or otherwise) shall have
been complied with to the reasonable satisfaction of the counsel to the
Purchasers.
          (b) The Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Purchasers, is material or omits to state any fact which, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein not misleading.
          (c) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Shares, the Warrants, the Registration Statement, the Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated thereby shall be reasonably satisfactory in all
material respects to counsel for the Purchasers, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
          (d) Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, or as described in any document
incorporated by reference to the Prospectus or the Registration Statement, any
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Prospectus.
          (e) The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares and Warrant Shares shall be listed and admitted and
authorized for trading on The Nasdaq Global

 



--------------------------------------------------------------------------------



 



Market, and, upon request, satisfactory evidence of such actions shall have been
provided to counsel to the Purchasers. The Company shall have taken no action
designed to, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from The Nasdaq Global Market, nor has the Company received any
information suggesting that the Commission or The Nasdaq Global Market is
contemplating terminating such registration or listing.
          (f) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
          (g) The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the issuance of the Securities,
including the press release contemplated by Section 4.02 hereof.
          (h) Prior to the Closing Date, the Company shall have furnished to the
counsel to the Purchasers such further information, certificates and documents
as such counsel may reasonably request.
          (i) There shall have been no Material Adverse Effect with respect to
the Company since the date of the latest audited financial statements included
or incorporated by reference in the Prospectus, Prospectus Supplement or
Registration Statement.
     5.02 Conditions to Company’s Obligations. The obligations of the Company
hereunder are subject to the accuracy, when made and on the Closing Date, of the
representations and warranties on the part of each Purchaser contained herein,
to the accuracy of the statements of each Purchaser made in any certificates
pursuant to the provisions hereof, to the performance by each Purchaser of its
obligations hereunder, the delivery by each Purchaser of the items set forth in
Section 2.02(b) of this Agreement.
ARTICLE VI.
MISCELLANEOUS
     6.01 Termination. This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before
May 11, 2011; provided, however, that such termination will not affect the right
of any party to sue for any breach by any other party (or parties).
     6.02 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.
     6.03 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and

 



--------------------------------------------------------------------------------



 



understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
     6.04 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
     6.05 Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the each of the Purchasers or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right. If an amendment to this Agreement would have a
disproportionately material adverse effect on the rights or obligations of one
or more Purchasers under this Agreement as compared to the rights and
obligations of other Purchasers hereunder, then such amendment will not be
effective as to the Purchasers who are subject to such disproportionate material
adverse effect without the written consent of the holders of a majority of the
interest of the Shares held by such Purchasers based on the initial Subscription
Amounts hereunder.
     6.06 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
     6.07 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Purchasers.
     6.08 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     6.09 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the

 



--------------------------------------------------------------------------------



 



state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
     6.10 Survival. The representations, warranties, covenants and agreements
contained herein shall survive the Closing and the delivery of the Securities.
     6.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and, with respect to the Company and a Purchaser, shall become effective when
counterparts have been signed by the Company and such Purchaser and delivered to
each other, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
     6.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
     6.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including issuance of a replacement
warrant certificate evidencing such restored right).

 



--------------------------------------------------------------------------------



 



     6.14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, upon receipt by the Company of notice of such
loss, theft or destruction. The applicant for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity) associated with the issuance of such replacement
Securities.
     6.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents, without posting any bond. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations contained in the Transaction Documents and hereby agree to
waive and not to assert in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
     6.16 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, certain Purchasers
and their respective counsel have chosen to communicate with the Company through
Alston & Bird, LLP. The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers. It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.
     6.17 Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
     6.18 Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
      6.19 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED

 



--------------------------------------------------------------------------------



 



BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.
(Signature Pages Follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
ALEXZA PHARMACEUTICALS, INC.

         
By:
  /s/ Thomas B. King    
 
 
 
   
Name:
  Thomas B. King    
 
 
 
   
Title:
  President and Chief Executive Officer    

Address for Notice:
2091 Stierlin Court
Mountain View, CA 94043
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ALEXZA SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

         
Name of Purchaser:
  RA Capital Healthcare Fund, L.P.    
 
       
Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory:
  /s/ Peter Kolchinsky
 
Peter Kolchinsky    
Title of Authorized Signatory:
  Manager    

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ALEXZA SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

         
Name of Purchaser:
  Blackwell Partners, LLC    
 
       
Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory:
  /s/ Geoffrey D. Keegan
 
Geoffrey D. Keegan    
Title of Authorized Signatory:
  Investment Manager, DUMAC, LLC, Authorized Agent    
 
       
Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory:
  /s/ Bart J. Brunk
 
Bart J. Brunk    
Title of Authorized Signatory:
  Controller, DUMAC, LLC, Authorized Agent    

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ALEXZA SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

         
Name of Purchaser:
  Boxer Capital, LLC    
 
       
Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory:
  /s/ Chris Fuglesang
 
Chris Fuglesang    
Title of Authorized Signatory:
  Member, Counsel    

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ALEXZA SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

         
Name of Purchaser:
  MVA Investors, LLC    
 
       
Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory:
  /s/ Chris Fuglesang
 
Chris Fuglesang    
Title of Authorized Signatory:
  President, Member    

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ALEXZA SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

         
Name of Purchaser:
  Funds and Accounts under Management by BlackRock    
 
  Advisors, LLC and its advisor Affiliates    
 
       
By:
  BlackRock Advisors, LLC as investment advisor    
 
       
Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory:
  /s/ Andrew F. Thut
 
Andrew F. Thut    
Title of Authorized Signatory:
  Managing Director, Portfolio Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT

 